DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of acetate salt as the reagent species and potassium citrate as the salt species in the reply filed on 01/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). It is held that the claims that read on said two elected species at the same time are claims 1-5, 8 and 11-20. As such, claims 6-7 and 9-10 are withdrawn from further consideration. Please note that in the written restriction mailed 12/08/21, the examiner mistakenly listed dependent claim 9 as a generic claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Dependent claim 15 limitation of: “wherein the salt solution is not a saturated solution.”, is clearly outside the scope of independent claim 1 which requires that the salt solution is a saturated. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Please note that applicant’s independent claims 1 and 17 are drawn to a slurry and NOT to a method of using the slurry for modifying and extending relative humidity control ranges. Likewise independent claim 19 is drawn to a method of making a slurry and NOT to a method of using the slurry for modifying and extending relative humidity control ranges. A such, applicant’s said intended method of use limitations are given little if any patentable weight in the following prior art rejections. 

Claim(s) 1-5, 8, 11-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egberg et al. U.S. Patent Number 8,748,723.
Egberg et al. discloses humidity control device for use in maintaining the desired humidity for wood musical instrument, art objects and museum artifacts, the device including a water vapor permeable pouch and a saturated aqueous solution having a suitable humidity control point for use with these objects, see abstract and claims
Applicant’s claims are deemed to be anticipated over Examples 1-5. As way of illustration only Example 1 reads in part as followed: “In one preferred embodiment of the present invention, a saturated aqueous solution of sodium formate containing potassium acetate was prepared by adding 470 grams of sodium formate to 355 grams of water and 170 grams of a potassium acetate solution containing 50% potassium acetate and 50% water (weight). Xanthan gum Danisco SM (3 grams) was dispersed into the mixture. This mixture was heated to 160.degree. F. (71.1.degree. C.) and then cooled to 120.degree. F. (48.9.degree. C.). This solution was filled into a pouch comprised of Hytrel.RTM. film (DuPont) (1.5.times.10.sup.-3 inches thick) on a paper substrate.” [Emphasis added].
Example 1 thus teaches incorporating potassium acetate into a saturated aqueous solution of sodium formate. It is held that said incorporation of potassium acetate into the saturated sodium formate aqueous solution results in the formation of a  dispersion/suspension/slurry of the potassium acetate in the saturated sodium formate aqueous solution prior to the subsequent heating step to form a solution. Applicant’s claims are deemed to be anticipated over said dispersion/suspension/slurry of the potassium acetate in the saturated sodium formate aqueous solution prior to the subsequent heating step. 

Claim(s) 1-4, 11-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim U.S. Patent Application Publication No.: 2013/0122140 A1.
Kim discloses a highly alkaline, ultra-low sodium antioxidant mineral additive of saturated tripotassium phosphate may be used as an additive to dosages such as concentrated drops, tablets, capsules, bottled water, beverages or other dosage forms. The alkaline antioxidant mineral additive further includes organic potassium, calcium, zinc, magnesium, selenium and 79 trace minerals from ancient sea salt. The trace minerals are taken from the low-sodium technically-processed magnesium chloride marine deposits and chelated with amino acids. The amino acids are from a non-animal source which is suitable for vegetarian and persons who are allergic to animal proteins. The alkaline antioxidant mineral additive, which is considered nutritionally nil in sodium content, can be used as a concentrated aqueous drop or dried and used as an additive for dietary supplement dosage forms including tablets, capsules, bottled water, beverages and others, see abstract.
Applicant’s claims are deemed to be anticipated over the slurries formed in Example 1,  Example 2 and in independent claim 20 prior to the filtration step. Said slurries contain saturated aqueous tripotassium phosphate in combination with other components which include in part magnesium chloride,  zinc lactate, potassium citrate and potassium lactate. 

Claim(s) 1-5, 11-13, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobson, Jr. et al. U.S. Patent Number 5,629,271.
Dobson, Jr. et al. discloses a method of reducing the fluid loss of well drilling and servicing fluids which contain at least one polymeric viscosifier, at least one polymeric fluid loss control additive, and a water soluble salt bridging agent suspended in a saturated salt solution in which the bridging agent is not soluble, which comprises adding to the fluid a particulate, water soluble, ultra fine salt filtrate reducing agent having a particle size distribution such that at least 90% of the particles thereof are less than 10 micrometers and the average particle size is from about 3 to about 5 micrometers, wherein the concentration of the ultra fine filtrate reducing agent is sufficient to reduce the fluid loss of the fluid, see claim 1. Dobson, Jr. et al. said disclosed drilling fluids are clearly in the form of a suspension/dispersion/slurry. 
According to Dobson, Jr. et al.’s claim 3 the salt is selected from the group consisting of the chloride, bromide, acetate, and formate salts of sodium, potassium, and calcium, and mixtures thereof.
Applicant’s claims are deemed to be anticipated over the drilling fluid suspensions/dispersions/slurries set forth in Table 1-5. Please note that xanthan gum is used as a component in these drilling fluid suspensions/dispersions/slurries. 

Claims 8, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobson, Jr. et al. U.S. Patent Number 5,629,271. 
Dobson, Jr. et al. has been described above and differs from applicant’s claimed invention in that there is not a direct teaching (i.e. by way of an example) to where the drilling fluids suspensions/dispersions/slurries actually contain an acetate salt as required in dependent claim 8, and which it is claimed in the alternative in independent claim 17 and dependent claim 20.
It would have been obvious to one having ordinary skill in the art to use Dobson, Jr. et al.’s above cited disclosure, especially their dependent claim 3, as strong motivation to one having ordinary skill in the art to make drilling fluid suspensions/dispersions/slurries that actually contain an acetate salt. It is not inventive to merely follow the direct suggestions of a prior-art reference. 

Claim(s) 1, 3-5, 11-14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowan et al. U.S. Patent Number 5,284,513.
Cowan et al. discloses a cement slurry composition is provided comprising blast furnace slag, water and salt, and a hydraulic material comprising blast furnace slag and salt, and a cured cement therefrom. These compositions are particularly useful in cementing wellbores within salt formations because salt saturated cement slurries can be prepared without the need for expensive additive, see abstract.
Cowan et al.’s claim 2 reads as followed: “A slurry in accordance with claim 1 wherein said salt is selected from the group consisting of NaCl, NaBr, CaCl2, MgCl2, NaNO3, NaC2H3O2, KCl, KBr, KNO3, KC2H3O2, NaCHO2, KCHO2 and mixtures thereof.” [Emphasis added]. Please note that NaC2H3O2 is sodium acetate and KC2H3O2 is potassium acetate.  Also note that NaCHO2 is sodium formate and KCHO2 is potassium formate. 
Cowan et al. discloses that the use of saturated salt solutions for the preparation of the cement slurry additionally increases the compression strength of the set cement, see column 9, lines 19-21.
Applicant’s claims are deemed to be anticipated over the drilling fluid slurries set forth in the Example which use a saturated brine (NaCl) solution.

Claims 8, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. U.S. Patent Number 5,284,513.
Cowan et al. has been described above and differs from applicant’s claimed invention in that there is not a direct teaching (i.e. by way of an example) to where the drilling fluids slurries actually contain an acetate salt as required in dependent claim 8, and which it is claimed in the alternative in independent claim 17 and dependent claim 20.
It would have been obvious to one having ordinary skill in the art to use Cowan et al.’s above cited disclosure, especially their dependent claim 2, as strong motivation to one having ordinary skill in the art to make drilling fluid slurries that actually contain an acetate salt. It is not inventive to merely follow the direct suggestions of a prior-art reference. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Dobson Jr. et al. U./JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764